

114 S83 IS: End Pay Discrimination Through Information Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 83IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Heller (for himself, Mr. King, Ms. Murkowski, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Fair Labor Standards Act of 1938 to improve nonretaliation provisions relating to
			 equal pay requirements. 1.Short
 titleThis Act may be cited as the End Pay Discrimination Through Information Act.2.FindingsCongress finds the following:(1)People in the United States understand that intentional workplace discrimination is wrong.(2)Equal pay for equal work is a principle and practice that should be observed by all employers.(3)Women constitute a significant portion of the workforce of the United States.(4)An increasing number of families in the United States depend on the income of a working woman.(5)Many women are pursuing or have attained postsecondary degrees or specialized training to make them strong candidates for good jobs that will provide for their families.(6)Employers that intentionally discriminate on the basis of sex should be held accountable for their wrongdoing.3.Enhanced
 enforcement of equal pay requirementsSection 15 of the Fair Labor Standards Act of 1938 (29 U.S.C. 215) is amended—(1)in subsection (a)(3), by striking employee has filed and all that follows through committee; and insertingemployee—(A)has made a charge or filed any complaint or instituted or caused to be instituted any investigation, proceeding, hearing, or action under or related to this Act, including an investigation conducted by the employer, or has testified or is planning to testify or has assisted or participated in any manner in any such investigation, proceeding, hearing, or action, or has served or is planning to serve on an industry committee; or(B)has inquired about, discussed, or disclosed the wages of the employee or another employee;;
 and(2)by adding at the end the following:(c)Subsection (a)(3)(B) shall not apply to instances in which an employee who has access to the wage information of other employees as a part of such employee’s essential job functions discloses the wages of such other employees to an individual who does not otherwise have access to such information, unless such disclosure is in response to a charge or complaint or in furtherance of an investigation, proceeding, hearing, or action under section 6(d), including an investigation conducted by the employer. Nothing in this subsection shall be construed to limit the rights of an employee provided under any other provision of law..